DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/466,247, filed on 3/24/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21 has been considered by the examiner.

Drawings
The drawings were received on 03/22/21 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,955,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates examined claim.

Application No. 17/209,108
US Patent No. 10,955,866
Claim 2. A circuit device comprising: a first terminal; a second terminal; a third terminal; a first circuit provided between the first and second terminals, including a first transistor, and configured to operate according to a voltage input to the first circuit; a second transistor provided between the first and third terminals; and a second circuit including a third transistor and configured to switch a state of the second transistor between a conductive state and a non-conductive state in accordance with current flowing through the third transistor, wherein the current flowing through the third transistor corresponds to current flowing through the first transistor, and the current flowing through the first transistor varies in accordance with a difference between the voltage input to the first circuit and a voltage that is proportional to a voltage of the third terminal.  

Claim 1. A semiconductor device comprising: a first terminal a second terminal;  ; a first circuit electrically connected to the first and second terminals, including a first transistor, and configured to operate according to a  voltage input to the first circuit; a second transistor electrically connected between the first and third terminals; and a second circuit including a third transistor and configured to switch a state of the second transistor between a conductive state and a non-conductive state in accordance with current flowing through the third transistor, the current flowing through the third transistor corresponding to current flowing through the first transistor, wherein the current flowing through the first transistor varies depending on a difference between the voltage input to the first circuit and a voltage that is proportional to a voltage of the third terminal.  


Claim 2.  The semiconductor device of claim 1, wherein the third transistor is directly connected to the first terminal.  

Claim 4. The circuit device of claim 2, wherein the third transistor is directly connected to the second terminal.  
Claim 3. The semiconductor device of claim 1, wherein the third transistor is directly connected to the second terminal.  

Claim 5.  The circuit device of claim 2, wherein the first circuit is a differential amplifier circuit.  
Claim 4. The semiconductor device of claim 1, wherein the first circuit is a differential amplifier circuit
Claim 6.  The circuit device of claim 2, wherein the first circuit is an operational amplifier circuit.  
Claim 5. The semiconductor device of claim 1, wherein the first circuit is an operational amplifier circuit
Claim 7. The circuit device of claim 2, wherein the third transistor is electrically connected to both the first and second terminals.  
Claim 6. The semiconductor device of claim 1, wherein the third transistor is electrically connected to both the first and second terminals.  

Claim 8.  The circuit device of claim 2, wherein the second circuit further comprises a fourth transistor, and the fourth transistor is configured to switch the state of the second transistor between the conductive and non-conductive states.  
Claim 7. The semiconductor device of claim 1, wherein the second circuit further comprises a fourth transistor, and the fourth transistor is configured to switch the state of the second transistor between the conductive and non-conductive states.  


Claim 8.  The semiconductor device of claim 7, wherein the third transistor is electrically connected to a gate of the fourth transistor.  
Claim 10.  The circuit device of claim 8, wherein the fourth transistor is configured to switch the state of the second transistor in accordance with a signal corresponding to the current flowing through the third transistor.  
Claim 9. The semiconductor device of claim 7, wherein the fourth transistor is configured to switch the state of the second transistor in accordance with a signal corresponding to the current flowing through the third transistor.  

Claim 11.  The circuit device of claim 8, wherein the fourth transistor is electrically connected to a gate of the second transistor.  
Claim 10. he semiconductor device of claim 7, wherein the fourth transistor is electrically connected to a gate of the second transistor.  

Claim 12.  The circuit device of claim 11, wherein the fourth transistor is electrically connected to the first terminal.  
Claim 11. The semiconductor device of claim 10, wherein the fourth transistor is electrically connected to the first terminal.  

Claim 13.  The circuit device of claim 11, wherein the fourth transistor is electrically connected to the second terminal.  
Claim 12. The semiconductor device of claim 10, wherein the fourth transistor is electrically connected to the second terminal.  

Claim 14.  The circuit device of claim 8, wherein the third transistor is electrically connected to both the first and second terminals.  
Claim 13. The semiconductor device of claim 7, wherein the third transistor is electrically connected to both the first and second terminals.  


Claim 14. The semiconductor device of claim 1, wherein the first circuit outputs a signal to the second transistor.  
Claim 16.  The circuit device of claim 2, further comprising: a third circuit configured to supply a feedback voltage to the first circuit.  
Claim 15.  The semiconductor device of claim 1, further comprising: a third circuit configured to supply a feedback voltage to the first circuit.  

Claim 17.  The circuit device of claim 16, wherein the third circuit is a voltage-dividing circuit and connected to the second transistor and the second terminal.  
Claim 16. The semiconductor device of claim 15, wherein the third circuit is a voltage-dividing circuit and connected to the second transistor and the second terminal.  

Claim 18.  The circuit device of claim 16, wherein the third circuit includes a plurality of resistors.  
Claim 17. The semiconductor device of claim 15, wherein the third circuit includes a plurality of resistors 
Claim 19.  The circuit device of claim 18, wherein the plurality of resistors comprises a first resistor and a second resistor connected to each other in series, the first resistor is directly connected to the second terminal, and the second resistor is directly connected to the third terminal.  

Claim 18.  The semiconductor device of claim 17, wherein the plurality of resistors comprises a first resistor and a second resistor connected to each other in series, the first resistor is directly connected to the second terminal, and the second resistor is directly connected to the third terminal.  

Claim 20. The circuit device of claim 19, wherein a node that connects the first and second resistors to each other has a voltage level of the feedback voltage supplied to the first circuit.  
Claim 19. The semiconductor device of claim 18, wherein a node that connects the first and second resistors to each other has a voltage level of the feedback voltage supplied to the first circuit.  


Claim 20. The semiconductor device of claim 19, wherein the first circuit includes a fifth transistor connected to the first transistor, and the feedback voltage is supplied directly to a gate of the fifth transistor.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838